—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered April 4, 1995, convicting him of burglary in the second degree (two counts), criminal possession of stolen property in the fifth degree (two counts), and possession of burglar’s tools, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and his statement to law enforcement officials.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the initial encounter between the police and the defendant was proper, and that after it escalated, the police had probable cause to arrest the defendant (see, People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210; People v Youngerman, 207 AD2d 850). Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find *386that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80), and his remaining contentions are without merit. Goldstein, J. P., Florio, McGinity and Luciano, JJ., concur.